Title: To George Washington from Keenetteteh, 25 May 1789
From: Keenetteteh
To: Washington, George



Allejoy [Tenn.] May the 25th 1789

Greate & Beloved Brother I have thought the Day Long to See you, Since I heare So much good of you, I think you are the man that can Settle our Land in Peace, I have seen the Day when the Little Carpenter & my self Brought in Col. Stewart that I was able to walk, then I was a young man & warrior, & so was you—But the Days are Past & cannot come Back no more, I Set off with my Beloved Son (Bennet Ballew) to See you once more, & the Greate Counciel of the white People, But I was not able to hold out, But was oblig’d to Return home after Coming Better than a hundred miles, But I hope to See you the nix time my Son comes in that way—I hope the greate Spirit above will Put it in to your harte to Do us all the good you Can, as we are in greate Destress at this time, my Son Can in form you all what we want you to Do for us, I hope our Greate father above will make all your harts as one, & cause you to Do Some thing for us, I am yr old friend & Brother to my oldest Brother

[mark] Keenetteteh

